Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 1 of 6
Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 2 of 6
Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 3 of 6
Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 4 of 6
Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 5 of 6
Case 19-70795-JHH13   Doc 3    Filed 05/07/19 Entered 05/07/19 15:21:04   Desc Main
                              Document      Page 6 of 6
